DETAILED ACTION
This office action is responsive to the amendment filed 8/20/2021.  As directed, claims 1, 7-10, 12, and 19 have been amended, claims 6 and 11 have been canceled, and no claims have been added.  Thus claims 1-5, 7-10, and 12-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/20/2021.  These drawings are acceptable

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  “wherein the user is controlling motion of the forearm cuff” on the last 2 lines should include --able to be-- or --configured to be-- language to avoid claiming a human within the scope of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewald et al. (2007/0066918) in view of the article entitled “Admittance Control of the Assistive Robotic Manipulator for Individuals with Duchenne Muscular Dustrophy: A Proof of Concept Design” by Corrigan et al. hereinafter Corrigan and Deshpande et al. (2016/0206497).
Regarding claim 1,  Dewald teaches an exoskeleton system (abstract lines 1-5) comprising: a passive arm support (29) ([0031] lines 15-20 disclose that the user can move the arm support as passive) having at least one joint to articulate the arm support ([0229] lines 1-10 discloses a gymball); a forearm cuff ([0086] lines 1-5, [0229] last 5 lines disclose a support with straps as cuff) attached to or integral to the arm support (29); at least one sensor (i.e. 2, 13, 32) attached between the forearm cuff and the passive arm support (as shown in fig. 6, the sensor 32 nd column, 3rd paragraph) and an impedance control (page 2, 2nd column, 2nd paragraph) and controls the position and orientation of the passive arm support based on applied forces and torques from the user ((page 2, 2nd column, 3rd paragraph through page 3, 1st column, 1st paragraph); the exoskeleton supports nd column, 1st paragraph.
The modified Dewald substantially teaches the claimed invention except for a plurality of motors, the motors mounted at each joint in the arm support to control position and orientation of the forearm cuff in each degree of freedom.  However, Deshpande teaches a plurality of motors, the motors mounted at each joint in the arm support to control position and orientation of the forearm cuff in each degree of freedom ([0041] lines 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic arm and controller of Dewald to include multiple motors as taught by Deshpande to provide the advantage of enhanced control.
Regarding claim 2, the modified Dewald teaches the admittance control is the control interface for the motorized arm support and implementation of admittance control for the motorized arm support has a delay of 10ms for providing stable control by the user (page 2 1st column, last paragraph of Corrigan).
Regarding claim 3, the modified Dewald teaches the admittance control is the control interface for the motorized arm support and implementation of admittance control for the motorized arm support has a delay less than 10ms for providing stable control by the user (page 3, 2nd column, 1st full paragraph of Corrigan).

Regarding claim 5, Dewald discloses the sensor is a force-torque sensor ([0225] lines 1-5), and the force-torque sensor is adapted to detect user input in a vertical, a horizontal, a lateral, and a longitudinal axis-([0031] last 20 lines, [0103] lines 1-10, [02229] lines 1-20 disclose movement in all dimensions are detected) and pitch, roll, and yaw is determined ([0229] lines 1-20 disclose abduction/adduction, internal/external  rotation torques and all rotational angles of the elbow and shoulder rotational angles).
Regarding claim 7, Dewald discloses an antigravity force mechanism to float an arm of the user against gravity ([0036] lines 1-5, [0048] lines 1-5).
Regarding claim 8, Dewald discloses the antigravity force mechanism is a servomotor mechanism ([0052] last 15 lines).
Regarding claim 9, the modified Dewald discloses the admittance control has an input  of force from the residual strength of the user (page 2, 2nd column last paragraph lines 1-3 of Corrigan discloses an input of the user’s applied force) and an output of position (page 2, 2nd column last paragraph lines 4-6 disclose calculating desired velocity which includes position), and wherein the impedance control utilizes the user’s arm position as input and the output is torque (page 3 1st column, 1st paragraph lines 2-7 of Corrigan disclose inputting the velocity as position to the impedance loop and the output is the velocities of the joint (i.e. rotational velocities) which is the required torque).

Regarding claim 12, Dewald teaches an exoskeleton system (abstract lines 1-5) comprising: a passive arm support (29) ([0031] lines 15-20 disclose that the user can move the arm support as passive) having at least one joint to articulate the arm support ([0229] lines 1-10 discloses a gymball); a forearm cuff ([0086] lines 1-5, [0229] last 5 lines disclose a support sixth straps as cuff) attached to or integral to the arm support (29); at least one sensor (i.e. 2, 13, 32) attached between the forearm cuff and the passive arm support (as shown in fig. 6, the sensor 32 is between the cuff 30 and the support 29, 35), the sensor (i.e. 32) being adapted to detect applied force, or torque from a user ([0038] lines 1-4); a motor (i.e. 21) operationally attached to the arm support to create a passive-motorized hybrid arm support ([0114] lines 1-15, [0115] lines 1-4), the motor enabling motorized control of the arm support at all degrees of freedom of the arm support ([0052] last 10 lines disclose that the motor allows movement of the arm support at all degrees of freedom due to the weight compensation); an antigravity force mechanism that applies a vertical force equal and opposite for a force of gravity acting in a user’s arm ([0036] lines 1-5, [0048] lines 1-5); wherein the antigravity force mechanism further includes a virtual mass and damping to keep the exoskeleton stable  ([0133] lines 12-25, [0135] lines 1-8) wherein nd column, 3rd paragraph) and an impedance control (page 2, 2nd column, 2nd paragraph) and controls the position and orientation of the passive arm support based on applied forces and torques from the user ((page 2, 2nd column, 3rd paragraph through page 3, 1st column, 1st paragraph); the exoskeleton supports and directs an arm of the user through movement based on residual strength of the user by using the admittance control loop (page 2 1st column, 1st full paragraph)..  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic arm and controller of Dewald to include impedance control with position and orientation motorized control as taught by Corrigan to provide the advantage of enhanced ability to perform activities of daily living as disclosed by Corrigan in page 1, 2nd column, 1st paragraph.
The modified Dewald substantially teaches the claimed invention except for a plurality of motors.  However, Deshpande teaches a plurality of motors, the motors mounted at each joint in the arm support to control position and orientation of the forearm cuff in each degree of freedom 
Regarding claims 13 and 14, Dewald discloses the passive support is attached to a limb or arm of the user ([0084] last 5 lines).
Regarding claim 15, Dewald discloses the passive support is attached to a limb or arm of the user ([0084] last 5 lines) and the modified Dewald discloses the admittance control loop detects a force applied by the limb of the user and converts the force into positional data to position the passive support and the limb of the user (page 3, 1st column, 1st full para.).
Regarding claim 16, Dewald discloses the force is detected in z direction (page 3, 1st column, 1st full para.).
Regarding claim 17, Dewald discloses a 2500 Hz refresh rate such that  acceleration, position, and corresponding motor positions can be calculated based on a user’s real-time applied force at least every 0.01 seconds, and wherein every iteration of the admittance control loop can at least operate at 100Hz for the user to control a position of a limb of the user in space while only opposed by inertia of a smaller point of mass than applied to the passive support ([0052] last 20 lines disclose the user will only feel 2 kg) but does not specifically disclose calculation every 0.01 seconds or operation at 100 Hz.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors and controller of the modified Dewald to include the claimed calculation and operation rate to provide the advantage of smoother operation for ease of use.   In addition, it has 
Regarding claims 18 and 19, Dewald disclose providing an exoskeleton system (abstract lines 1-5) comprising: a passive arm support (29) ([0031] lines 15-20 disclose that the user can move the arm support as passive) having at least one joint to articulate the arm support ([0229] lines 1-10 discloses a gymball); a forearm cuff ([0086] lines 1-5, [0229] last 5 lines disclose a support sixth straps as cuff) attached to or integral to the arm support (29); retrofitting the support with at least one sensor (i.e. 2, 13, 32) attached between the forearm cuff and the passive arm support (as shown in fig. 6, the sensor 32 is between the cuff 30 and the support 29, 35), the sensor (i.e. 32) being adapted to detect applied force, or torque from a user ([0038] lines 1-4); and a motor (i.e. 21) operationally attached to the arm support to create a passive-motorized hybrid arm support ([0114] lines 1-15, [0115] lines 1-4), the motor enabling motorized control of the arm support at all degrees of freedom of the arm support ([0052] last 10 lines disclose that the motor allows movement of the arm support at all degrees of freedom due to the weight compensation); an antigravity force mechanism that applies a vertical force equal and opposite for a force of gravity acting in a user’s arm ([0036] lines 1-5, [0048] lines 1-5); wherein the antigravity force mechanism further includes a virtual mass and damping to keep the exoskeleton stable  ([0133] lines 12-25, [0135] lines 1-8) wherein the user is able to control motion of the forearm cuff while only being opposed by inertia of the virtual mass and the damping ([0136] lines 1-6, [0137] lines 1-4 disclose eliminating frictional and gravital forces such that the user is able to feel only the inertia from the moving mass and the damping);  and a controller ([0116] lines 1-10) coupled to the motor and the at least one sensor ([0052] last 20 lines), the controller programmed with an admittance control loop ([0099] lines 1-8, [0100] lines 1-10) but does not 
The modified Dewald substantially teaches the claimed invention except for a plurality of motors.  However, Deshpande teaches a plurality of motors, the motors mounted at each joint in the arm support to control position and orientation of the forearm cuff in each degree of freedom ([0041] lines 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic arm and controller of Dewald to include multiple motors as taught by Deshpande to provide the advantage of enhanced control.
.

Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 10 last paragraph through page 11 1st paragraph that the references do not disclose an anti-gravity mechanism providing an equal an opposite for using both impedance and admittance.  Examiner respectfully disagrees and notes that Dewald teaches an antigravity force mechanism that applies a vertical force equal and opposite for a force of gravity acting in a user’s arm ([0036] lines 1-5, [0048] lines 1-5). Corrigan is relied on for teaching the controller motorizes the passive support using an admittance control (page 2, 2nd column, 3rd paragraph) and an impedance control (page 2, 2nd column, 2nd paragraph) and controls the position and orientation of the passive arm support based on applied forces and torques from the user ((page 2, 2nd column, 3rd paragraph through page 3, 1st column, 1st paragraph); the exoskeleton supports and directs an arm of the user through movement based on residual strength of the user by using the admittance control loop (page 2 1st column, 1st full paragraph).  Thus, the combination of Dewald and Corrigan teach these limitation as claimed.
Applicant argue son page 11 2nd through last paragraph that the references do not disclose motorizing using both impedance and admittance control, virtual mass, and damping.  Examiner respectfully disagrees.  Corrigan teaches an input  of force from the residual strength of the user (page 2, 2nd column last paragraph lines 1-3 discloses an input of the user’s applied force) and an output of position (page 2, 2nd column last paragraph lines 4-6 disclose calculating desired st column, 1st paragraph lines 2-7 disclose inputting the velocity as position to the impedance loop and the output is the velocities of the joint (i.e. rotational velocities) which is the required torque).  Dewald teaches the antigravity force mechanism further includes a virtual mass and damping to keep the exoskeleton stable  ([0133] lines 12-25, [0135] lines 1-8).  Thus, the combination of Dewald and Corrigan teaches this limitation as claimed.
Applicant argues on page 12 1st full paragraph that the prior art does not disclose the virtual mass and damping are dynamic and programmable.  However, this limitations does not appear applicable to the pending claims as a limitation of a programmable damping and mass are not found in the language of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The article entitled “Admittance Control of an Upper Limb Exoskeleton” by Kim et al. discloses admittance control.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785